Title: John Adams to Abigail Adams, 14 May 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
L’orient May 14. 1779

I am taking an Opportunity by every Vessell that is going to inform you, that I am coming home as soon as possible. In Six or Seven Weeks I hope to have the Pleasure to see you, and my other Friends.
The new French Ambassador, who goes out to relieve Mr. Gerard, will go in the same Frigate.
We can get no News from America of any Consequence, and not a syllable of any Kind from Congress. There is but one Piece of News in Europe of any Importance, and that is from Holland and may be depended on, that the States General on the 26 of April, took the Resolution to convoy their Trade, notwithstanding Sir Joseph Yorks Memorial, and to fit out directly Thirty two Ships of War, for that Purpose—an important Event, which must have great Consequences.—My Duty, Love and Respect, wherever due.
